 

Exhibit 10.1 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of this
25th day of May, 2017, between MALVERN BANCORP, INC., a Pennsylvania business
corporation (the “Corporation”), MALVERN FEDERAL SAVINGS BANK, a federally
chartered stock savings bank (the “Bank”), and ANTHONY C. WEAGLEY, an adult
individual (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Corporation, the Bank, and Executive are parties to that certain
Employment Agreement, dated as of June 23, 2016 (the “Effective Date”), which
governs and controls the terms of the Executive’s employment with the
Corporation and the Bank (the “2016 Employment Agreement”); and

 

WHEREAS, the Corporation, the Bank, and Executive desire to amend and restate
the terms of such 2016 Employment Agreement in the manner set forth herein;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.    Employment. The Corporation and the Bank each hereby employs Executive and
Executive hereby accepts employment with the Corporation and the Bank, on the
terms and conditions set forth in this Agreement.

 

2.    Duties of Employee. Executive shall serve as Chief Executive Officer and
President of the Corporation and the Bank, reporting directly and exclusively to
the Board of Directors of the Corporation (the “Board”) and the Bank (the “Bank
Board”), respectively, and shall have such powers and duties as may from time to
time be reasonably prescribed by the Board and the Bank Board, provided such
powers and duties are consistent with Executive’s position as a senior executive
officer (chief executive officer) of the Corporation and the Bank. Executive
shall be appointed to the Board and the Bank Board as a Director. Executive
shall devote his full time, attention and energies to the business of the
Corporation and the Bank during the Employment Period (as defined in Section 3
of this Agreement); provided, however, that this Section 2 shall not be
construed as preventing Executive from (a) engaging in activities incident or
necessary to personal investments, (b) acting as a member of the board of
directors of any non-profit association or corporation, or (c) being involved in
any other business activity with the prior approval of the Board and the Bank
Board. Executive's activities in connection with the farming of real estate in
which the Executive or the Executive's family have an interest shall be deemed
to be activities engaged in by the Executive with the prior approval of the
Board and the Bank Board, provided such activities do not interfere with
Executive’s duties hereunder. Executive shall not engage in any business or
commercial activities, duties or pursuits which compete with the business or
commercial activities of the Corporation or the Bank, nor may Executive serve as
a director or officer or in any other capacity in a company which competes with
the Corporation or the Bank.

  

3.    Term of Agreement.

 

(a)    Employment Period. This Agreement shall be for a period (the “Employment
Period”) beginning as of the Effective Date, and if not previously terminated
pursuant to the terms of this Agreement, ending on the date that is one (1) year
subsequent thereto; provided, however, that on the first and each subsequent
annual anniversary date of this Agreement, and unless a party has given the
other party written notice at least sixty (60) days prior to such anniversary
date that such party does not agree to renew this Agreement (a “Non-renewal
Notice”), the term of this Agreement and the Employment Period shall be deemed
renewed for a term ending one (1) year subsequent to such anniversary date (each
such one (1) year term of employment under this Agreement being a “Contract
Year”).

 

(b)    Notwithstanding anything herein contained to the contrary, nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement upon such
terms as the Board and Executive may mutually agree.

 

 1 

 

 

(c)    Termination for Cause. Notwithstanding the provisions of Section 3(a) of
this Agreement, this Agreement and Executive’s employment hereunder may be
terminated by the Corporation or the Bank for Cause (as defined herein). As used
in this Agreement, “Cause” shall mean any of the following:

  

(i)    Executive willfully fails or refuses to substantially perform the
Executive’s responsibilities under this Agreement (provided that such
responsibilities are consistent with the Executive’s duties as defined in
Section 2 of this Agreement, above), after written demand for substantial
performance has been given by the Board that specifically identifies how the
Executive has failed to perform such responsibilities;

 

(ii)   Executive engages in gross misconduct which is materially and
demonstrably injurious to the Corporation or the Bank;

 

(iii)  Executive is convicted of a felony or pleads guilty or nolo contendere to
a felony;

 

(iv)  Executive materially breaches Section 7 of this Agreement;

 

(v)   Executive engages in any act of fraud (including misappropriation of the
Corporation’s or the Bank’s funds or property) in connection with the business
of the Corporation or Bank which is materially and demonstrably injurious to the
Corporation or the Bank; or

 

(vi)  Executive is disqualified or barred by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement.

  

The termination of employment of the Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than 66% of the
entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described above, and specifying
the particulars thereof in detail and, if the event(s) or condition(s)
constituting Cause are reasonably capable of being cured, Executive is afforded
an opportunity of no less than thirty (30) days to cure such event(s) or
condition(s). For purposes of this Agreement, no act or omission on the part of
the Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the act or omission was in the best
interests of the Corporation or the Bank. Any act or omission based upon a
resolution duly adopted by the Board or upon advice of counsel for the
Corporation or the Bank shall be conclusively presumed to have been done or
omitted in good faith and in the best interests of the Corporation and the Bank.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that
the Bank shall pay and/or provide Executive the following (collectively, the
“Accrued Obligations”):

 

(i)    the unpaid portion, if any, of Executive’s Annual Base Salary and any
accrued but unused vacation and personal days through the date of termination,
with any such amounts paid on the first regularly scheduled payroll date
following the effective date of termination; and

 

(ii)   any expense reimbursement due to Executive on or prior to the date of
such termination which remains unpaid to the Executive, with any such
reimbursement being made promptly following the effective date of termination;
and

 

(ii)   such post-employment benefits, if any, as may be provided for Executive
and/or his dependents under the terms of the employee benefit plans of the Bank
then in effect, provided that the cost to the Bank of such post-employment
benefits shall not exceed an amount equal to one year of Executive’s Annual Base
Salary.

 

 2 

 

 

(d)    Death. Notwithstanding the provisions of Section 3(a) of this Agreement,
this Agreement and Executive’s employment hereunder shall terminate
automatically upon Executive’s death and Executive’s rights under this Agreement
shall cease as of the date of such termination, except that (i) the Bank shall
pay to Executive’s spouse, personal representative, or estate the unpaid
portion, if any, of his accrued unpaid Annual Base Salary as of the date of
death and any expense reimbursement due to Executive as of his date of death,
and (ii) the Bank shall provide to Executive’s dependents any benefits due under
the Bank’s employee benefit plans.

 

(e)    Disability. Executive, the Corporation and the Bank agree that if
Executive becomes Disabled, within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder,
and becomes eligible for employer-provided short-term and/or long-term
disability benefits, or worker’s compensation benefits, then the Bank’s
obligation to pay Executive his Annual Base Salary shall be reduced by the
amount of the disability or worker’s compensation benefits received by
Executive.

 

Executive, the Corporation, and the Bank agree that if, in the judgment of the
Board, Executive is unable, as a result of illness or injury, to perform the
essential functions of his position on a full-time basis with or without a
reasonable accommodation and without posing a direct threat to himself or others
for a period of six months, the Corporation and the Bank will suffer an undue
hardship in continuing Executive’s employment as set forth in this Agreement.
Accordingly, this Agreement and Executive’s employment hereunder shall terminate
at the end of the six-month period, and all of Executive’s rights under this
Agreement shall cease, with the exception of the Accrued Obligations. 

 

(f)    Resignation from Board of Directors. In the event Executive’s employment
under this Agreement terminates for any reason, Executive’s service as a
Director of the Corporation, the Bank, and any affiliate or subsidiary thereof
shall immediately terminate. This Section 3(f) shall constitute a resignation
notice for such purposes.

 

4.    Employment Period Compensation, Benefits and Expenses.

 

(a)    Annual Base Salary. For services performed by Executive under this
Agreement, the Bank shall pay Executive an annual base salary during the
Employment Period at the rate of $400,000 per year, minus applicable
withholdings and deductions, payable at the same times as salaries are payable
to other executive employees of the Bank. Executive shall also be entitled to an
additional annual base compensation of $100,000, which shall be divided as
follows: i) $35,000 of such additional annual base compensation shall be paid in
cash pursuant to the Bank’s regular payroll process; and ii) the remaining
$65,000 of such additional annual base compensation shall be paid in the form of
common stock of the Corporation which shall be provided in accordance with the
Bank’s and the Corporation’s plans, policies and procedures for compensating
employees with the Corporation’s stock. The annual base salary, at the initial
rate of $400,000, and the additional annual base compensation, in the initial
amount of $100,000 (paid as described above), are collectively referred to
herein as the “Annual Base Salary”. Annual Base Salary (including for the
avoidance of doubt the annual additional compensation) shall be reviewed
annually by the Board or the Bank Board and either may, from time to time,
increase Executive’s Annual Base Salary, and any and all such increases shall be
deemed to constitute amendments to this Section 4(a) to reflect the increased
amounts, effective as of the date established for such increases. In reviewing
adjustments to Annual Base Salary, the Board or the Bank Board shall consider
relevant market data regarding executive salaries at peer financial institutions
and the performance of the Corporation and the Bank under Executive’s
leadership.

 

(b)    Bonus. The Board and the Bank Board shall provide for participation in a
short-term performance plan (the “Short-Term Performance Plan”) which shall
provide for the payment of an annual bonus to Executive at a target level of
$100,000, or a greater amount determined by the Board’s Compensation Committee
(the “Compensation Committee”) in its sole discretion, upon meeting agreed-upon
performance goals. Executive’s participation in such Short-Term Performance Plan
shall be conditioned upon the submission of performance goals (“Short-Term
Performance Goals”) for the year by the Executive to the Compensation Committee
for approval no later than the 15th day of the first month of the fiscal year to
which the goals relate. The Compensation Committee shall review the Short-Term
Performance Goals and, after agreeing to the goals based on discussions with the
Executive, shall seek approval of the same from the full Board at the next
regular meeting of the Board. If such approval is obtained from the Board, the
Compensation Committee shall confirm the approval in writing to the Executive.
The payment of any such bonuses will not reduce or otherwise affect any other
obligation of the Bank to Executive provided for in this Agreement.

 

 3 

 

 

(c)    Vacations, Holidays, Etc. During the term of this Agreement, Executive
shall be entitled to be paid annual vacation in accordance with the policies as
established from time to time by the Bank Board. Executive shall also be
entitled to all paid holidays, sick days and personal days provided by the Bank
to its regular full-time employees and senior executive officers. At minimum,
Executive shall be entitled to twenty (25) days of paid vacation per Contract
Year and seven (7) days of combined paid sick leave and personal leave.
Executive shall not be permitted to roll over vacation days or personal or sick
leave days if not used in any year, except that Executive may roll over up to
five (5) unused vacation days for any Contract Year to be used within the first
three (3) months of the immediately following Contract Year. 

 

(d)    Employee Benefit Plans. During the term of this Agreement, Executive
shall be entitled to participate in or receive the benefits of any employee
benefit plan currently in effect at the Bank, subject to the eligibility and
other terms and conditions of each such plan, until such time that the Bank
Board authorizes a change in such benefits. The Corporation and the Bank shall
not make any changes in such plans or benefits which would adversely affect
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Corporation and the Bank
and does not result in a proportionately greater adverse change in the rights of
or benefits to Executive as compared with any other executive officer of the
Corporation and the Bank. Nothing paid to Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to Executive pursuant to Section 4(a)
hereof.

 

(e)    Perquisites and Business Expenses. During the term of this Agreement,
Executive shall be entitled to receive customary and normal perquisites provided
to other senior executive officers of the Bank which shall include a car
allowance of $900 per month and reimbursement for the full cost of his smart
phone and data plan. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all customary and usual expenses
incurred by him, which are properly accounted for, in accordance with the
policies and procedures established by the Corporation or the Bank in accordance
with industry practice for its senior executive officers. Specifically,
Executive shall be entitled to receive prompt reimbursement for up to $10,000 of
actual costs (which are properly accounted for) associated with securing
hotel/short-term lodging in the Malvern, PA area annually.

 

5.    Rights in Event of Termination of Employment after a Change in Control.

 

(a)    In the event that Executive’s employment is involuntarily terminated by
the Corporation or the Bank without Cause (and other than due to Executive’s
death or Disability) during the Employment Period or if the Corporation or the
Bank terminate this Agreement pursuant to a Non-Renewal Notice, in each case on
or after a Change in Control, or if Executive’s employment is voluntarily
terminated by Executive for Good Reason on or after a Change in Control (defined
in Section 5(d) below), Executive shall be entitled to receive the Accrued
Obligations and, subject to Executive’s execution and non-revocation of a
release in accordance with Section 9, the following:

 

(i)   payment, at the time bonuses are paid to other executives of the
Corporation or the Bank, of the amount of any bonus for the year preceding the
year of Executive’s termination of employment (payable in a lump sum cash
payment) based on the bonus for such year that Executive would have earned had
his employment not terminated; 

 

(ii)   payment, within twenty (20) days following termination, of a lump sum
cash amount equal to three (3) years of Executive’s Annual Base Salary (subject
to federal, state and local tax withholdings);

 

(iii)  Any vesting restrictions in connection with grants of equity-based
options and other awards shall be waived and Executive shall be fully vested in
all such options and awards.

 

(iv)  if Executive validly elects to receive continuation coverage under the
Corporation’s or the Bank’s group health plan pursuant to “COBRA”, Executive
shall be reimbursed for the applicable premium otherwise payable for COBRA
continuation coverage for the eighteen (18) month period immediately following
the effective date of termination to the extent such premium exceeds the monthly
amount charged to active similarly-situated employees of the Bank for the same
coverage. The Corporation and/or the Bank may modify the obligation to provide
such benefit to the extent reasonably necessary to avoid any penalty or excise
taxes imposed on it under the Patient Protection and Affordable Care Act of
2010, as amended (“ACA”), provided that it does so in a manner that to the
extent possible, as determined by the Corporation or the Bank in its or their
discretion, preserves the economic benefit and original intent of such benefit
but does not cause such a penalty or excise tax.

 

 4 

 

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Section 5 by seeking other employment or otherwise, nor shall the
amount of payment or the benefit provided for in this Section 5 be reduced by
any compensation earned by Executive as the result of employment by another
employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(b)    As used in this Agreement, “Change in Control” of the Corporation shall
mean:

 

(i)    (A) a merger, consolidation or division involving Corporation or Bank,
(B) a sale, exchange, transfer or other disposition of substantially all of the
assets of Corporation or Bank, or (C) a purchase by Corporation or Bank of
substantially all of the assets of another entity, unless (y) such merger,
consolidation, division, sale, exchange, transfer, purchase or disposition is
approved in advance by seventy-five percent (75%) or more of the members of the
Board of Directors of Corporation or Bank who are not interested in the
transaction and (z) a majority of the members of the Board of Directors of the
legal entity resulting from or existing after any such transaction and the Board
of Directors of such entity’s parent corporation, if any, are former members of
the Board of Directors of Corporation or Bank; or

 

(ii)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than Corporation or
Bank or any “person” who on the date hereof is a director or officer of
Corporation or Bank, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Corporation or Bank representing twenty-five percent (25%) or more of the
combined voting power of Corporation or Bank’s then outstanding securities;

 

(iii)  during the period of two (2) consecutive years during the term of
Executive’s employment under this Agreement, individuals who at the beginning of
such period constitute the Board of Directors of Corporation or Bank cease for
any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least sixty-seven percent
(67%) of the directors then in office who were directors at the beginning of the
period; or

 

(iv)  any other transaction involving the Corporation or Bank similar in effect
to any of the foregoing and designated as a Change in Control by the Board.

 

(c)    As used in this Agreement, the term “Good Reason” shall mean (i) a
material diminution in salary, (ii) a material diminution in authority, duties
or responsibilities, (iii) a change in Executive's title, (iv) change in
Executive's reporting line so that the Executive no longer reports directly and
exclusively to the Board and the Bank Board, (v) removal of Executive from his
positions as a director on either the Board or the Bank Board, or (vi) a
reassignment which assigns full-time employment duties to Executive at a
location more than fifty (50) miles from the Corporation’s principal executive
office on the date of this Agreement, in all cases after notice from Executive
to the Corporation within ninety (90) days after the initial existence of any
such condition that the condition constitutes Good Reason and the failure of the
Corporation or the Bank to cure such situation within thirty (30) days after
said notice. 

 

(d)    In the event Executive becomes entitled to any of the payments set forth
in this Section 5, he shall not be entitled to any of the payments set forth in
Section 6. Fifty percent (50%) of any payments made under this Section 5 shall
be made by the Corporation and fifty percent (50%) of any payments made under
this Section 5 shall be made by the Bank.

 

 5 

 

 

6.    Rights in the Event of Termination of Employment Prior to a Change in
Control.

 

(a)    If Executive’s employment is involuntarily terminated by the Corporation
or the Bank without Cause (and other than due to Executive’s death or
Disability) or if the Corporation or the Bank terminate this Agreement pursuant
to a Non-Renewal Notice, in each case before a Change in Control, or if
Executive’s employment is voluntarily terminated by Executive for Good Reason
before a Change in Control, Executive shall be entitled to receive the Accrued
Obligations and, subject to the Executive’s execution and non-revocation of a
release in accordance with Section 9, Executive shall be entitled to the
following:

 

(i)   payment, at the time bonuses are paid to other executives of the
Corporation or the Bank, of the amount of any bonus for the year preceding the
year of Executive’s termination of employment (payable in a lump sum cash
payment) based on the bonus for such year that Executive would have earned had
his employment not terminated.

 

(ii)   payment, within twenty (20) days following termination, of a lump sum
cash amount equal to two (2) years of Executive’s Annual Base Salary. The amount
shall be subject to federal, state and local tax withholdings;

 

(iii)  if Executive validly elects to receive continuation coverage under the
Corporation’s or the Bank’s group health plan pursuant to “COBRA”, reimbursement
of the applicable premium otherwise payable for COBRA continuation coverage for
the eighteen (18) month period immediately following the effective date of
termination to the extent such premium exceeds the monthly amount charged to
active similarly-situated employees of the Bank for the same coverage. The
Corporation and/or the Bank may modify the obligation to provide such benefit to
the extent reasonably necessary to avoid any penalty or excise taxes imposed on
it under the ACA, provided that it does so in a manner that to the extent
possible, as determined by the Corporation or the Bank in its or their
discretion, preserves the economic benefit and original intent of such benefit
but does not cause such a penalty or excise tax.

 

(b)    Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise, nor
shall the amount of payment or the benefit provided for in this Section 6 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

 

(c)    In the event Executive becomes entitled to any of the payments set forth
in this Section 6, he shall not be entitled to any of the payments and benefits
set forth in Section 5. Fifty percent (50%) of any payments made under this
Section 6 shall be made by the Corporation and fifty percent (50%) of such
payments shall be made by the Bank.

 

7.    Covenant Not to Compete.

 

(a)    Executive hereby acknowledges and recognizes the highly competitive
nature of the business of the Corporation and the Bank and accordingly agrees
that, during and for the applicable period set forth in Section 7(c) hereof,
Executive shall not:

 

(i)    enter into or be engaged (other than by the Corporation or the Bank),
directly or indirectly, either for his own account or as agent, consultant,
employee, partner, officer, director, proprietor, investor (except as an
investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (A) the
banking (including bank holding company) or financial services industry, or
(B) any other activity in which Corporation or the Bank or any of their
subsidiaries are engaged during the Employment Period, in the following Counties
in the Commonwealth of Pennsylvania and in any County contiguous thereto in the
Commonwealth of Pennsylvania: Bucks, Chester, Delaware and Montgomery
(“Non-Competition Area”); or 

 

(ii)   solicit, directly or indirectly, any “person” (as such term is defined
under Section 3 of the Employee Retirement Income Security Act of 1974, as
amended) who is, or was during the then most recent 12-month period, a customer
of the Corporation or the Bank or any of their respective subsidiaries to divert
their business from the Corporation and/or the Bank; or

 

 6 

 

 

(iii)  solicit, directly or indirectly, any person who is, or was during the
then most recent 12-month period, employed by the Corporation or the Bank or any
of their respective subsidiaries to leave the employ of the Corporation or the
Bank. Within ten (10) days following any written request from Executive
following any termination of this Agreement, the Corporation or the Bank shall
provide to Executive a written list of the names and addresses of the persons
who Executive is barred from soliciting under this paragraph.

 

Notwithstanding the foregoing, Executive shall not be prohibited from making
personal investments, loans or real estate transactions comparable to such
transactions which would have been permitted during Executive’s employment with
the Corporation or Bank.

 

(b)    It is expressly understood and agreed that, although the parties consider
the restrictions contained in Section 7(a) hereof reasonable for the purpose of
preserving for the Corporation, the Bank and their subsidiaries their good will
and other proprietary rights, if a final judicial determination is made by a
court having jurisdiction that the time or territory or any other restriction
contained in this Section 7(a) hereof is an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of
Section 7(a) hereof shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such other extent as such
court may judicially determine or indicate to be reasonable.

 

(c)    The provisions of this Section 7 shall be applicable commencing on the
date of this Agreement and continuing for twelve (12) months after the effective
date of the termination of Executive’s employment. Notwithstanding the above
provisions, if Executive violates the provisions of this Section 7 and the
Corporation or the Bank must seek enforcement of the provisions of Section 7 and
is successful in enforcing the provisions, either pursuant to a settlement
agreement, or pursuant to court order, the covenant not to compete will remain
in effect for one full year following the date of the settlement agreement or
court order.

 

(d)    Executive acknowledges that the terms and conditions of Section 7 are
reasonable and necessary to protect the Corporation and the Bank, their
subsidiaries, and affiliates, and that Corporation and the Bank’s tender of
performance under this Agreement, including the payment of the amounts and
benefits under Section 5 or 6, is fair, adequate and valid consideration in
exchange for his promises under this Section 7 of this Agreement.

 

(e)    Executive hereby agrees that the provisions of this Section 7 are fully
assignable by the Corporation and the Bank to any successor. Executive also
acknowledges that the terms and conditions of this Section 7 will not be
affected by the circumstances surrounding his termination of employment, absent
a breach of this Agreement by Corporation. 

 

(f)    Executive acknowledges and agrees that any breach of the restrictions set
forth in this Section 7 will result in irreparable injury to the Corporation and
the Bank for which it shall have no meaningful remedy at law, and the
Corporation and the Bank shall be entitled to injunctive relief in order to
enforce the provisions hereof.

 

8.    Unauthorized Disclosure.

 

(a)    During the term of his employment hereunder, or at any later time,
Executive shall not, without the written consent of the Board and the Bank Board
or a person authorized thereby (except as may be required pursuant to a subpoena
or other legal process), knowingly disclose to any person, other than an
employee of the Corporation and the Bank or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of his duties as an executive of the Corporation and the Bank, any
material confidential information obtained by him while in the employ of the
Corporation and the Bank with respect to any of the Corporation’s and the Bank’s
or any of their subsidiaries’ services, products, improvements, formulas,
designs or styles, processes, customers, methods of business or any business
practices the disclosure of which could be or will be damaging to the
Corporation and the Bank; provided, however, that confidential information shall
not include any information known generally to the public (other than as a
result of unauthorized disclosure by Executive or any person with the
assistance, consent or direction of Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Corporation and the Bank or any
information that must be disclosed as required by law. Notwithstanding the
foregoing or anything else contained herein to the contrary, this Agreement
shall not preclude Executive from disclosing confidential information of the
Corporation and/or the Bank to a governmental body or agency or to a court if
and to the extent that a restriction on such disclosure would limit Executive
from exercising any protected right afforded Executive under applicable law.

 

 7 

 

 

(b)    Executive acknowledges receipt of the following notice under the Defend
Trade Secrets Act: An individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
if he/she (i) makes such disclosure in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney and such
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) such disclosure was made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal.

 

9.    Requirement of Release; Cessation and Recovery on Competition.
Notwithstanding anything herein to the contrary, Executive’s entitlement to any
payments under Sections 5 and 6 (other than the Accrued Obligations) shall be
contingent upon Executive’s execution of a release agreement in substantially
the form set forth as Exhibit A hereto (and non-revocation thereof within the
period of time, if any, allowed by the release). Such release agreement shall be
executed, if at all, and the applicable payments and benefits contingent upon
the execution of such agreement shall be provided or commence being provided, if
at all, within sixty (60) days following the date of termination; provided,
however, that if such sixty (60) day period begins in one taxable year and ends
in a second taxable year, the payments and benefits will be provided or commence
being provided, if at all, in the second taxable year.

 

10.  Indemnification; Liability Insurance. The Corporation and the Bank shall
indemnify Executive, to the fullest extent permitted by applicable law, with
respect to any threatened, pending or contemplated action, suit or proceeding
brought against him by reason of the fact that he is or was a director, officer,
employee or agent of the Corporation and the Bank or is or was serving at the
written request of the Corporation as a director, officer, employee or agent of
another person or entity. Executive’s right to indemnification provided herein
is not exclusive of any other rights to which Executive may be entitled under
any bylaw, agreement, vote of shareholders or otherwise, and shall continue
beyond the term of this Agreement.

 

11.  Notices. Except as otherwise provided in this Agreement, any notice
required or permitted to be given under this Agreement shall be deemed properly
given if in writing and if mailed by registered or certified U.S. mail, postage
prepaid with return receipt requested, and by regular U.S. mail, postage
prepaid, to Executive’s address, in the case of notices to Executive, and to the
principal executive office of the Corporation, in the case of notice to the
Corporation or the Bank. 

 

12.  Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13.   Assignment. This Agreement shall not be assignable by any party, except by
the Bank and the Corporation to any successor in interest to its business.

 

14.   Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces any prior written or oral agreements between them respecting the within
subject matter, including, but not limited to the terms of the 2016 Employment
Agreement.

 

15.   Successors; Binding Agreement.

 

(a)    The Corporation and the Bank will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation and/or the
Bank to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation and the Bank would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Corporation” and “Bank” shall mean the Corporation and the Bank as defined
previously and any successor to its respective business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

 8 

 

 

(b)    This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees or legatees. If Executive should die following
termination of Executive’s employment without Cause, and any amounts would be
payable to Executive under this Agreement if Executive had continued to live,
all such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or, if there is no such
designee, to Executive’s estate.

 

16.   Legal Expenses; Indemnification.

 

(a)    In the event that a party to this Agreement is required to commence
litigation to obtain or enforce any right or benefit of such party under this
Agreement, such party shall be entitled to reimbursement from the other party
for fees and costs reasonably incurred by such party in such litigation to the
extent that such party is the prevailing party in such litigation.

 

(b)    The Bank shall indemnify Executive against payment of any claims arising
out of or in connection with any business of the Bank or the Corporation, and
against payment of any costs reasonably incurred by Executive in defending
against any such claims, to the fullest extent permitted by law and by the
articles of incorporation and bylaws of the Corporation and the Bank. 

 

17.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

18.   Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.

 

19.   Headings. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

 

20.   Limitations on Payments.

 

(a)    The payments and benefits provided under Section 5 shall be made without
regard to whether such payments and benefits, either alone or in conjunction
with any other payments or benefits made available to Executive by the
Corporation and/or the Bank, will result in Executive being subject to an excise
tax under Section 4999 of the Code (the “Excise Tax”) or whether the
deductibility of such payments and benefits would be limited or precluded by
Section 280G of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by limitation or elimination of
payments or benefits provided under Section 5, then the amounts and benefits
payable under Section 5 will be reduced to the minimum extent necessary to
maximize the Total After-Tax Payments. For purposes of this Section 20, “Total
After-Tax Payments” means the total of all “parachute payments” (as that term is
defined in Section 280G(b)(2) of the Code and which the parties agree will not
include any portion of payments allocated to the non-compete provisions of
Section 7 which are classified as payments of reasonable compensation for
purposes of Section 280G of the Code)) made to or for the benefit of Executive
(whether made under this Agreement or otherwise), after reduction for all
applicable taxes (including, without limitation, the Excise Tax). If a reduction
to the payments or benefits provided under Section 5 is required pursuant to
this Section 20, such reduction shall occur to the payments and benefits in the
order that results in the greatest economic present value of all payments and
benefits actually made to Executive. All calculations to be made under this
Section 20 shall be made by the Corporation’s independent public accountants,
subject to the right of Executive’s representative to review same. The parties
recognize that the actual implementation of the provisions of this Section 20
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.

 

 9 

 

 

(b)    As a result of the uncertainty in the application of Section 280G and
Section 4999 of the Code at the time of the Change of Control, it is possible
that payments and benefits which will not have been made or provided by the
Corporation or the Bank should have been made (“Underpayment”) or payments and
benefits are made or provided by the Corporation or the Bank which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that there is a final determination by the Internal
Revenue Service, or a final determination by a court of competent jurisdiction,
that an Overpayment has been made, any such Overpayment shall be repaid to the
Corporation or the Bank by Executive within 30 days of such determination, with
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code. In the event that there is a final determination by the Internal
Revenue Service, or a final determination by a court of competent jurisdiction,
that results in an Underpayment, the amount of such Underpayment shall be
promptly paid by the Corporation or the Bank to or for the benefit of Executive
together with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code, within 30 days of such determination. Executive shall
take such action (other than waiving Executive’s right to any payments or
benefits) as the Corporation or the Bank reasonably requests under the
circumstances to mitigate or challenge any tax contemplated by this Section 20.

 

(c)    All payments made to the Executive pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with applicable
laws and any regulations promulgated thereunder.

 

21.  Recovery of Bonuses and Incentive Compensation. Notwithstanding anything in
this Agreement to the contrary, all bonuses and incentive compensation, but not
Annual Base Salary or payments due Executive under Section 5 or Section 6, paid
to Executive hereunder (whether in equity or in cash) shall be subject to
recovery by the Corporation or the Bank in the event that such bonuses or
incentive compensation are based on materially inaccurate financial statements
or other materially inaccurate performance metric criteria; provided that a
determination as to the recovery of a bonus or incentive compensation shall be
made, unless otherwise required by law, within twenty-four (24) months following
the date such bonus or incentive compensation was paid. In the event that the
Board or the Bank Board determines that a bonus or incentive compensation
payment to Executive is recoverable, Executive shall reimburse all or a portion
of such bonus or incentive compensation, to the fullest extent permitted by law,
as soon as practicable following written notice to Executive by the Corporation
or the Bank of the same. 

 

22.  Application of Code Section 409A.

 

(a)    Notwithstanding anything in this Agreement to the contrary, the receipt
of any benefits under this Agreement as a result of a termination of employment
shall be subject to satisfaction of the condition precedent that Executive
undergo a “separation from service” within the meaning of Treas. Reg.
§ 1.409A-1(h) or any successor thereto. In addition, if Executive is deemed to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provisions of any
benefit that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of
Executive’s “separation from service” (as such term is defined in Treas. Reg.
§ 1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay Period”).
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Executive that would not be
required to be delayed if the premiums therefore were paid by Executive,
Executive shall pay the full costs of premiums for such welfare benefits during
the Delay Period and the Bank shall pay Executive an amount equal to the amount
of such premiums paid by Executive during the Delay Period within ten (10) days
after the conclusion of such Delay Period.

 

(b)    Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event shall any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

 10 

 

 

(c)    Any payments made pursuant to Sections 5 and 6, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.

 

(d)    To the extent it is determined that any benefits described in
Sections 3(c-1)(ii), 5(a)(i) and 6(a)(i) are taxable to Executive, they are
intended to be payable pursuant to Treas. Reg. §1.409A-1(b)(9)(v), to the
maximum extent permitted by said provision.

 

23.  Limitation on Golden Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, the obligation to make payment of any severance
payments or benefits as provided herein (including, without limitation, any
payments due Executive under Section 5 or Section 6, and, to the extent incurred
after termination, legal fees and expenses covered by Section 16) is conditioned
upon (i) the Corporation and the Bank obtaining any necessary approvals from
each of their primary regulators (including, where applicable, Federal Deposit
Insurance Corporation (“FDIC”) concurrence), and (ii) compliance with applicable
law, including 12 C.F.R. Part 359. The Corporation and the Bank covenant and
agree to diligently pursue the regulatory approvals described in the prior
sentence. In addition, Executive covenants and agrees that the Corporation and
the Bank and their successors and assigns shall have the right to demand the
return of any “golden parachute payments” (as defined in 12 C.F.R. Part 359) in
the event that any of them obtain information indicating that Executive
committed, is substantially responsible for, or has violated, the respective
acts or omissions, conditions, or offenses contained in 12 C.F.R. §359.4(a)(4),
and Executive shall promptly return any such “golden parachute payment” upon
such demand.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 



ATTEST:   MALVERN BANCORP, INC.           By: /s/ Howard Kent Secretary   Howard
Kent, Chairman of the Board       ATTEST:   MALVERN FEDERAL SAVINGS BANK        
  By: /s/ Howard Kent Secretary   Howard Kent, Chairman of the Board      
WITNESS:   ANTHONY C. WEAGLEY           /s/ Anthony C. Weagley



 

 12 

 

 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release Agreement”) is made as of this __ day of
______, 20__, by and between MALVERN BANCORP, INC., a Pennsylvania business
corporation (the “Corporation”), MALVERN FEDERAL SAVINGS BANK, a federally
chartered stock savings bank (the “Bank”), and ANTHONY C. WEAGLEY, an adult
individual (“Executive”). Capitalized terms not defined in this Release
Agreement shall have the meanings ascribed to them under the agreement between
the Employer and the Executive, dated June __, 2016, (the “Employment
Agreement”). In consideration of the mutual agreements set forth below and
intending to be legally bound, the Executive and the Employer hereby agree as
follows:

 

1. General Release.

 

a. In consideration of the payments and benefits required to be provided to the
Executive under the Employment Agreement other than the Executive’s accrued but
unpaid base compensation and any accrued but unpaid or otherwise vested benefits
under any benefit or incentive plan determined at the time of the Executive’s
termination of employment (such payments and benefits, the “Post-Termination
Payments”) and after consultation with counsel, the Executive, for himself and
on behalf of each of the Executive’s heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”),
hereby irrevocably and unconditionally releases and forever discharges the
Employer and its affiliated companies, and each of its officers, employees,
directors, shareholders, and agents (collectively, the “Releasees”) from any and
all claims (including claims for attorney’s fees), actions, causes of action,
rights, judgments, obligations, damages, demands, accountings, or liabilities of
whatever kind or character (collectively, “Claims”), including, without
limitation, any Claims under any federal, state, local, or foreign law, that the
Releasors may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer, or
director of the Employer and any of its affiliates, or the termination of the
Executive’s service in any and all of such relevant capacities or (ii) the
Employment Agreement; provided, however, that the release set forth in this
Section shall not apply to (x) the payment and/or benefit obligations of the
Employer or any of its affiliates, (collectively, the “Employer Group”) under
the Employment Agreement, (y) any Claims the Executive may have under any plans
or programs not covered by the Employment Agreement in which the Executive
participated and under which the Executive has accrued and become entitled to a
benefit, and (z) any indemnification or other rights the Executive may have
under the Employment Agreement or in accordance with the governing instruments
of any member of the Employer Group or under any director and officer liability
insurance maintained by the Employer or any such group member with respect to
liabilities arising as a result of the Executive’s service as an officer and
employee of any member of the Employer Group or any predecessor thereof. Except
as provided in the immediately preceding sentence, the Releasors further agree
that the Post-Termination Payments shall be in full satisfaction of any and all
Claims for payments or benefits, whether express or implied, that the Releasors
may have against the Employer or any member of the Employer Group arising out of
the Executive’s employment relationship under the Employment Agreement and the
Executive’s service as an employee, officer or director of the Employer or a
member of the Employer Group under the Employment Agreement or the termination
thereof, as applicable. 

 

2. Specific Release of Claims. In further consideration of the Post-Termination
Payments, the Releasors hereby unconditionally release and forever discharge the
Releasees from any and all Claims that the Releasors may have in connection with
the Executive’s employment or termination of employment, arising under:

 

a. Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (“ADEA”), the Americans With Disabilities Act of 1990 (“ADA”),
the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993
(“FMLA”), the Genetic Information Non-Discrimination Act of 2008 (“GINA”) and
any similar federal, state or local laws, including without limitation, the
Pennsylvania Human Relations Act, as amended and any other non-discrimination
and fair employment practices laws of any state and/or locality in which the
Executive works or resides, all as amended; and

 

 13 

 

 

b. the Fair Credit Reporting Act (“FCRA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Worker Adjustment and Retraining
Notification Act (“WARN”).

 

Notwithstanding anything contained herein to the contrary, no portion of any
release contained in any Section of this Release Agreement shall release the
Employer or the Employer Group from any Claims the Executive may have for breach
of the provisions of this Release Agreement or to enforce this Release
Agreement, that arise after the date of this Release Agreement, or to challenge
the validity of the Executive’s release of ADEA Claims.

 

By signing this Release Agreement, the Executive hereby acknowledges and
confirms the following: (i) the Executive was advised by the Employer or his
then employer in connection with his termination of employment or retirement to
consult with an attorney of his choice prior to signing this Release Agreement
and to have such attorney explain to the Executive the terms of this Release
Agreement, including, without limitation, the terms relating to the Executive’s
release of Claims arising under this Section, and the Executive has in fact
consulted with an attorney; (ii) the Executive was given a period of not fewer
than 21 days to consider the terms of this Release Agreement prior to its
signing; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Release Agreement.

 

3. No Assignment of Claims. The Executive represents and warrants that he has
not assigned any of the Claims being released hereunder.

 

4. Complaints. The Executive affirms that he has not filed any complaint against
any Releasee with any local, state or federal court and agrees not to do so in
the future, except for Claims challenging the validity of the release of ADEA
Claims. The Executive affirms further that he has not filed any claim, charge or
complaint with the United States Equal Employment Opportunity Commission
(“EEOC”) or any state or local agency authorized to investigate charges or
complaints of unlawful employment discrimination (together, “Agency”). The
Executive understands that nothing in this Release Agreement prevents him from
filing a charge or complaint of unlawful employment discrimination with any
Agency or assisting in or cooperating with an investigation of a charge or
complaint of unlawful employment discrimination by an Agency, provided however
that, the Executive acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge, complaint or proceeding and
disclaim entitlement to any such relief. Furthermore, if any Agency or court has
now assumed or later assumes jurisdiction of any claim, charge or complaint on
the Executive’s behalf against any Releasee, the Executive will disclaim
entitlement to any relief. 

 

5. Revocation. This Release Agreement may be revoked by the Executive within the
seven-day period commencing on the date the Executive signs this Release
Agreement (the “Revocation Period”). In the event of any such revocation by the
Executive, all obligations of the parties under this Release Agreement shall
terminate and be of no further force and effect as of the date of such
revocation. No such revocation by the Executive shall be effective unless it is
in writing and signed by the Executive and received by the Employer prior to the
expiration of the Revocation Period. In the event of revocation, the Executive
shall not be entitled to the Post-Termination Payments, the receipt of which is
conditioned on the Executive’s execution of this Release Agreement.

 

6. Cooperation. The Executive agrees to cooperate with the Employer’s reasonable
requests with respect to all matters arising during or related to his employment
about which he has personal knowledge because of his employment with the
Employer, including but not limited to all matters (formal or informal) in
connection with any government investigation, internal Employer investigation,
litigation (potential or ongoing), administrative, regulatory, or other
proceeding which currently exists, or which may have arisen prior to or arise
following the signing of this Release Agreement. Employer agrees to provide the
Executive with reasonable advance notice of such requests and to accommodate
Executive’s schedule. The Executive understands that the Employer agrees to
reimburse Executive for his reasonable out-of-pocket expenses (not including
attorney’s fees, legal costs, or lost time or opportunity) incurred in
connection with such cooperation.

 

7. No Admission of Liability. The Executive agrees that this Release Agreement
does not constitute, nor should it be construed to constitute, an admission by
the Employer of any violation of federal, state, or local law, regulation, or
ordinance, nor as an admission of liability under the common law or for any
breach of duty the Employer owed or owes to the Executive.

 

 14 

 

 

8. Representations and Warranties. The Executive acknowledges and agrees that,
except as disclosed on a disclosure schedule to be provided at the time of
execution of this Release Agreement, (i) he is not aware of nor has he reported
any conduct by any of the Releasees that violates any federal, state, or local
law, rule, or regulation, (ii) he has not been denied any rights or benefits
under the Family and Medical Leave Act of 1993 (“FMLA”) or any state or local
law, act, or regulation providing for family and/or medical leave or been
discriminated against in any way for exercising his rights under these laws, and
(iii) in connection with offering the Post-Termination Payments, the Employer
has not provided to the Executive, and has no obligation to provide to the
Executive, any material non-public information as defined in applicable federal
securities laws, concerning the Employer.

  

9. Confidentiality. The Executive agrees to maintain as confidential, the terms
and contents of this Release Agreement, and the contents of the negotiations and
discussions resulting in this Release Agreement, except (i) as needed to obtain
legal counsel, financial, or tax advice, (ii) to the extent required by federal,
state, or local law or by order of court (iii) as needed to challenge the
release of ADEA Claims or to participate in an Agency investigation, or (iv) as
otherwise agreed to in writing by an officer of the Employer. The Executive
agrees that before he seeks legal counsel or financial or tax advice, he will
secure an agreement from such counsel or advisors to adhere to the same
confidentiality obligations that apply to him. The Executive agrees not to
discuss either the existence of or any aspect of this Release Agreement with any
employee or ex-employee of the Employer.

 

10. Successors. This Release Agreement is for the benefit of and is binding upon
the Executive and his heirs, administrators, representatives, executors,
successors, beneficiaries and assigns, and is also for the benefit of the
Releasees and their successors and assigns.

 

11. Violation. If the Executive violates Sections 1 or 2 of this Release
Agreement, the Employer will be entitled to the immediate repayment of the
Post-Termination Payments. The Executive agrees that repayment will not
invalidate this Release Agreement and acknowledges that he will be deemed
conclusively to be bound by the terms of this Release Agreement and to waive any
right to seek to overturn or avoid it. If the Executive violates Sections 1 or 2
of this Release Agreement before all of the Post-Termination Payments have been
provided, the Employer may discontinue any unpaid conditional payments and
benefits.

 

12. Additional Damages Available for Violation. The Executive agrees that the
Employer will maintain all rights and remedies available to it at law and in
equity in the event the Executive violates any provision of this Release
Agreement. These rights and remedies may include, but may not be limited to, the
right to bring court action to recover all consideration paid to the Executive
pursuant to this Release Agreement and any damages the Employer may suffer as a
result of such a breach.

 

13. Entire Agreement and Amendment. This Release Agreement, together with the
Employment Agreement as it may be amended from time to time, contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to the Executive’s severance benefits and waiver and release of
Claims against the Employer Group and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith. This
Release Agreement shall be binding upon the parties and may not be modified in
any manner, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties and their respective
agents, assign, heirs, executors, successors, and administrators. No delay or
omission by the Employer in exercising any right under this Release Agreement
shall operate as a waiver of that or any other right. A waiver or consent given
by the Employer on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.

 

14. Applicable Law. This Release Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
choice of law principles, and except as preempted by federal law. Should any
provision of this Release Agreement be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and the illegal or
invalid part, term, or provision will be deemed not to be a part of this Release
Agreement.

 

 15 

 

 

15. Assignment. The Executive’s rights and obligations under this Release
Agreement shall inure to the Executive’s benefit and shall bind the Executive,
his heirs, administrators, representatives, executors, successors, beneficiaries
and assigns. The Employer’s rights and obligations under this Release Agreement
shall inure to the benefit of and shall bind the Employer, its successors and
assigns. The Executive may not assign this Release Agreement. The Employer may
assign this Release Agreement, but it may not delegate the duty to make any
payments hereunder without the Executive’s written consent, which shall not be
unreasonably withheld.

 

16. Severability. If any provision of this Release Agreement is held
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue in full force and effect without being impaired or invalidated in
any way.

 

17. Notices. Any notice required to be provided to the Executive hereunder shall
be given to the Executive in writing by certified mail, return receipt
requested, or by Federal Express, addressed to the Executive at the address of
record with the Employer, or at such other place as the Executive may from
time-to-time designate in writing. Any notice which the Executive is required to
give to the Employer hereunder shall be given in writing by certified mail,
return receipt requested, or by Federal Express, addressed to the Senior Human
Resources Officer at its principal office. The dates of mailing any such notice
shall be deemed to be the date of delivery thereof.

 

The Executive is hereby advised that the Executive has up to twenty-one
(21) calendar days to review this Release Agreement and that the Executive
should consult with an attorney of the Executive’s choice prior to execution of
this Release Agreement.

 

The Executive agrees that any modifications, material or otherwise, made to this
Release Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration.

 

Statement by the Executive who is signing below. By signing this Release
Agreement, I acknowledge that the Employer has advised and encouraged me to
consult with an attorney prior to executing this Release Agreement. I have
carefully read and fully understand the provisions of this Release Agreement and
have had sufficient time and opportunity (over a period of 21 days) to consult
with my personal tax, financial and legal advisors prior to executing this
Release Agreement, and I intend to be legally bound by its terms.  

 

IN WITNESS WHEREOF, the parties, intending to be legally bound have executed
this Release Agreement on the day and year first above written.

 

ATTEST:   MALVERN BANCORP, INC.           By:   Secretary           ATTEST:  
MALVERN FEDERAL SAVINGS BANK           By:   Secretary           WITNESS:  
ANTHONY C.  WEAGLEY            

 

 16 

 

